Case: 19-10904     Document: 00515998126          Page: 1    Date Filed: 08/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 27, 2021
                                   No. 19-10904
                                                                        Lyle W. Cayce
                                                                             Clerk

   Jason Levon Simmons,

                                                            Plaintiff—Appellant,

                                       versus

   Ray Jackson, Attorney; Texas Medical Board; Bianca
   San Miguel, as executrix of the Estate of Oscar San Miguel, substituted in
   place and stead of Oscar San Miguel, deceased; Barbara Jordan,


                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:15-CV-1700


   Before Elrod, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          After a series of amended complaints, Jason Simmons alleged claims
   of RICO conspiracy, civil conspiracy, and breach of contract against his
   former attorneys Ray Jackson and Oscar San Miguel, the Texas Medical


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10904      Document: 00515998126           Page: 2    Date Filed: 08/27/2021




                                     No. 19-10904


   Board, Methodist Hospital of Dallas, and Barbara Jordan, an attorney for the
   hospital. The district court dismissed the claims against Jackson, the Board,
   the Hospital, and Jordan. The district court then granted summary judgment
   to San Miguel and entered final judgment as to all parties and claims.
   Simmons timely appealed. See Fed. R. App. P. 4(a)(4)(A)(iv); Fed. R. Civ.
   P. 59(e).
          Simmons asserts seven challenges to the district court’s orders—
   none of his challenges has merit. First, Simmons contends that the district
   court failed to liberally construe his pro se pleadings, but there is no support
   in the record for this conclusory assertion. See Coleman v. United States, 912
   F.3d 824, 828 (5th Cir. 2019).
          Second, the district court did not abuse its discretion in denying
   Simmons’s motion to file a post-judgment affidavit merely to correct a
   clerical error. See Russ v. Int’l Paper Co., 943 F.2d 589, 593 (5th Cir. 1991).

          Third, the district court implicitly denied Simmons’s Rule 60(b)
   motion when it said that it had already denied the motion, declared that
   “there is no Rule 60 motion pending,” and denied Simmons’s motion for a
   hearing on the issue. On appeal, Simmons has not shown that the denial was
   “unwarranted,” let alone “so unwarranted as to constitute an abuse of
   discretion.” Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. Unit A
   Jan. 1981).




                                          2
Case: 19-10904         Document: 00515998126              Page: 3       Date Filed: 08/27/2021




                                          No. 19-10904


           Fourth, the district court correctly dismissed Simmons’s complaints
   against the Hospital and Jackson under Rule 12(b)(6). 1 See Fed. R. Civ. P.
   12(b)(6); Sahara Health Care, Inc. v. Azar, 975 F.3d 523, 528 (5th Cir. 2020).
           Fifth, the district court did not abuse its discretion by staying
   discovery pending resolution of Jordan’s Rule 12(b)(6) motion to dismiss.
   See Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987).
           Sixth, the district court did not abuse its discretion by denying
   Simmons’s motion to file a fifth amended complaint alleging a new
   transaction. See Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751
   F.3d 368, 378 (5th Cir. 2014).
           Finally, Rule 52(b) motions are meant to “correct manifest errors of
   law or fact.” Fontenot v. Mesa Petrol. Co., 791 F.2d 1207, 1219 (5th Cir. 1986);
   accord Fed. R. Civ. P. 52(b). The district court did not abuse its discretion by
   declining to amend its judgment with additional factual findings.                        See
   Fontenot, 791 F.2d at 1219.
           The judgment of the district court is AFFIRMED.




           1
            A prior motions panel of this court dismissed both the Hospital and Jackson from
   this appeal. To the extent that the district court’s Rule 12(b)(6) dismissals of the Hospital
   and Jackson are now before us, we affirm the district court’s orders.




                                                3